TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00177-CV


                                          S. M., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee




            FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
        NO. 12-FL-335, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellant S.M. filed her notice of appeal on February 27, 2014. The reporter’s

record was due in this Court on March 10, 2014 and is overdue. The Court has been informed by

Sheri Linder, the court reporter, that appellant has not designated the record on appeal and that is

the reason no reporter’s record has been filed.

               Recent amendments to the rules of judicial administration require strict compliance

with record and briefing deadlines. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for court’s

final disposition). If appellant does not notify this Court that a designation for the reporter’s record

has been made, or otherwise respond to this notice on or before April 7, 2014, the Court will

consider the appeal without the reporter’s record. See Tex. R. App. P. 37.3(c). If the appeal is

submitted for decision without a reporter’s record, appellant will be ordered to file a brief on or
before April 23, 2014. If the brief is not filed by that date, counsel may be required to show cause

why he should not be held in contempt of court.

              It is ordered on April 3, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose